THE bank, defendant in error, had judgment by default against Heitzman, and he brings error.
The action was against Heitzman as an officer or director of The Valley Mercantile Stores Company for failure to file the statutory annual report with the secretary of state, and was based on a promissory note made *Page 478 
by said company to the bank upon which a balance was alleged in the complaint to be unpaid. Heitzman took no action in the district court, but sues out his writ of error for errors alleged to appear in the record proper.
The defendant in error claims that since Heitzman made no move in the court below he can assign no error here, even though the defects in the record be jurisdictional. We think this is partly right. The plaintiff in error might have moved specially in the court below, and if he had done so his grounds, if sound, would have no doubt secured relief. Without such motion or some proceeding below he cannot review the errors here. Fullenv. Wunderlich, 54 Colo. 349, 130 P. 1007.
Heitzman claims, however, that under section 61 of our Code the objection that the complaint states no cause of action may be raised at any time and that therefore it may be raised at any time here without objection below, and so this objection is excepted from the rule in the above case. The cases, however, hold that on such an objection first made here, the intendment of the pleading must be for rather than against the pleader (Emery v.Yount, 7 Colo. 107, 1 P. 686; Mulock v. Wilson, 19 Colo. 296,35 P. 532; National Surety Co. v. Bank of Debeque,78 Colo. 145, 146, 240 P. 691, and many other cases), and, tested under that rule, the complaint states a cause of action even if, it does not, at all events, and it follows that whether Fullen v. Wunderlich covers this objection or not, the judgment is not shown to be erroneous on this point.
The first objection to the complaint is that it states no connection of the defendant with the company sufficient to charge him with the duty of making the report. He was one of six directors and the allegation is that "at all times hereinbefore and hereinafter mentioned the said defendants and each of them were and now are directors or officers or both in the said corporation." It is claimed that this is an alternative allegation, and therefore insufficient, but by the statute on which the action is based, *Page 479 
C. L. § 2312, the defendants are liable for the penalty whether they are directors or officers. The complaint, therefore, states a cause of action, so far as this point is concerned, because either alternative is sufficient for that purpose. Knoor v. Reineke, 38 Idaho 658,224 P. 84, 85, 21 R. C. L. 451, § 15.
The second objection is that the complaint fails to state that the company did not pay the fees for filing. This objection rests on the peculiar expression in said section "if any such corporation * * * shall fail, refuse or omit to file the annual report as aforesaid, and
to pay the fees prescribed therefor," the officers and directors shall be liable. If we take the statute literally the objection is sound, but it, is hardly credible that the legislature so intended. It leads to the absurd conclusion that a tender of the fee for filing without a report, would bar the penalty and thus defeat the main purpose of the act. This court has held that the spirit and intent of a statute must overrule the letter. Aggers v. People,20 Colo. 348, 38 P. 386; County Com'rs v. Floaten, 66 Colo. 540,181 P. 122; McKee v. Elwell, 67 Colo. 149,186 P. 714; People v. Chew, 68 Colo. 158, 187 P. 513; Hooverv. People, 68 Colo. 249, 255, 187 P. 531, and other cases in this court. A common construction upon such theory is to substitute "or" for "and" and vice versa. 25 R. C. L. 977. It follows that the complaint is good in this respect.
We reach this conclusion without overlooking the rule that a penal statute must be strictly construed, but that rule does not require us to emasculate it.
It is claimed that the judgment is excessive because it includes attorney's fees, according to the terms of the note, and that the attorney's fees were not incurred by the bank till this action was brought, which was after the required report had been filed, while the statute makes the delinquent officer liable only for those debts contracted before that time. The complaint, however, states a cause of action regardless of the claim for attorney's fees, and *Page 480 
under Fullen v. Wunderlich, supra, the matter of excessive damages should have been raised in the district court.
The judgment is affirmed.
MR. JUSTICE BURKE, MR. JUSTICE WHITFORD and MR. JUSTICE WALKER concur.